Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7th June 2021 and 4th August 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 11, 12 – 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al (US 2016/0248658 A1).
Claim 1 (similarly Claim 12). Patel shows an apparatus (fig. 2: node 30) comprising:  	a transceiver (fig. 2: network interfaces 35) configured to  	establish a first session with a route reflector and monitor advertisements received by the route reflector from nodes in a network via second sessions established between the nodes and the route reflector ([0023]: identifying a client node of a cloud-based route reflector based, at least in part, on a border gateway protocol (BGP) neighbor address of the client node, and associating the BGP neighbor address to the first routing group if the BGP neighbor address corresponds to an interface address advertised by the client node; [0035]: in a BGP route reflection deployment, one or more routers are designated as route reflectors and are allowed to accept and propagate iBGP routes to their clients wherein the designated route reflectors can be fully meshed with iBGP peering sessions between the route reflectors);  	a processor (fig. 2: processor 39) configured to  	generate forwarding instructions for the nodes based on the advertisements, wherein the forwarding instructions indicate at least one route from a root node to at least one leaf node of a service ([0024]: determining, in a cloud-based route reflector, whether a first root node is a leaf node in a spanning tree computed for a second root node; [0045]: a reachability extension originator and a corresponding reachability extension receiver, can enable node 30 to announce its reachability in IGP (e.g. for BGP session management), and to explicitly indicate that the reachability announced is not to be used for forwarding data traffic… this feature may be implemented with a new type-length-value (TLV) or sub-TLV element of an IGP protocol packet); and wherein  	the transceiver is configured to  	provide the forwarding instructions to the root node ([0061]: CBRR is not in the forwarding path of the autonomous system and therefore, can run BGP-ORR with root selection logic and optimized best path selection logic and be configured to receive and send control plane information only).
Claim 25. Patel shows an apparatus (fig. 2: node 30) comprising:  	at least one processor (fig. 2: processor 39);  	at least one memory including computer program code (fig. 2: memory element 37); and  	the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform:  	establishing a first session with a route reflector ([0023]: identifying a client node of a cloud-based route reflector based, at least in part, on a border gateway protocol (BGP) neighbor address of the client node, and associating the BGP neighbor address to the first routing group if the BGP neighbor address corresponds to an interface address advertised by the client node; [0035]: in a BGP route reflection deployment, one or more routers are designated as route reflectors and are allowed to accept and propagate iBGP routes to their clients wherein the designated route reflectors can be fully meshed with iBGP peering sessions between the route reflectors);  	monitoring advertisements received by the route reflector from nodes in a network via second sessions established between the nodes and the route reflector ([0023]: identifying a client node of a cloud-based route reflector based, at least in part, on a border gateway protocol (BGP) neighbor address of the client node, and associating the BGP neighbor address to the first routing group if the BGP neighbor address corresponds to an interface address advertised by the client node; [0142]-[0143]: interface changes, static route changes, and adjacency changes are monitored for indications that a router, interface, or static route has been withdrawn or added to the network… monitoring changes in the network continues, if a change in adjacency is detected, however, then the impacted SPTs (or impacted portions of SPTs) can be recomputed and the resulting changed metrics can be advertised to listening clients);  	generating forwarding instructions for the nodes based on the advertisements, wherein the forwarding instructions indicate at least one route from a root node to at least one leaf node of a service ([0024]: determining, in a cloud-based route reflector, whether a first root node is a leaf node in a spanning tree computed for a second root node; [0045]: a reachability extension originator and a corresponding reachability extension receiver, can enable node 30 to announce its reachability in IGP (e.g. for BGP session management), and to explicitly indicate that the reachability announced is not to be used for forwarding data traffic… this feature may be implemented with a new type-length-value (TLV) or sub-TLV element of an IGP protocol packet), and  	providing the forwarding instructions to the root node ([0061]: CBRR is not in the forwarding path of the autonomous system and therefore, can run BGP-ORR with root selection logic and optimized best path selection logic and be configured to receive and send control plane information only).
---------- ---------- ----------
Claim 2 (similarly claim 13). Patel shows the apparatus of claim 1, wherein the processor is configured to  	determine a topology of the network based on the advertisements ([0057]).
Claim 3 (similarly claim 14). Patel shows the apparatus of claim 1, wherein the processor is configured to  	determine at least one of an address family based on the advertisements, network layer reachability information (NLRI) for the address family, and a route type for the address family ([0032]: update messages can include various fields such as network layer reachability information (NLRI) which may include Internet Protocol (IP) address prefixes of feasible routes being advertised in the update message… a prefix in a destination address is used by a routing protocol to render a routing decision for the next hop in the path).
Claim 4 (similarly claim 15). Patel shows the apparatus of claim 1, wherein the processor is configured to  	generate the forwarding instructions by identifying the root node in the nodes and the at least one leaf node in the nodes based on the advertisements ([0119]: methods by which only the minimum required changes in the SPTs in each failover policy group are advertised to BGP-ORR and possibly other listening clients in the event of a failover, the active root node (also referred to herein as ‘primary root node’) and the backup root are associated wherein a determination is made as to whether the roots are leaves in each other’s SPT).
Claim 5 (similarly claim 16). Patel shows the apparatus of claim 4, wherein the processor is configured to  	generate a tree indicating at least one route from the root node to the at least one leaf node ([0024] and [0138]: the chances of a CBRR generating only 2 SPTs is higher because the roots selected are likely to be the cluster area border routers (ABRs) and, therefore, may become leaf nodes in each other’s tree).
Claim 6 (similarly claim 17). Patel shows the apparatus of claim 5, wherein the processor is configured to  	generate the forwarding instructions based on the tree ([0049]: SPT database can include minimum spanning trees (SPTs), with each SPT rooted at an IGP node in communication system), and wherein  	the transceiver is configured to  	provide the forwarding instructions for installation in nodes along the at least one route ([0049]: SPTs can be created by BGP-ORR computing multiple SPFs, for example, by running SPF logic).
Claim 7 (similarly claim 18). Patel shows the apparatus of claim 1, wherein the transceiver is configured to  	establish the first session according to a border gateway protocol (BGP), and wherein the second sessions are established according to the BGP ([0055]: an egress point and participate in BGP sessions with CBRR in cloud network).
Claim 8 (similarly claim 19). Patel shows the apparatus of claim 7, wherein the processor is configured to  	determine that the at least one leaf node registered for at least one virtual private network (VPN) service based on the advertisements ([0027]: VPN).
Claim 9 (similarly claim 20). Patel shows the apparatus of claim 8, wherein the processor is configured to  	monitor VPN auto-discovery routes to learn which of the nodes are part of a VPN domain ([0052]: all interfaces (or statically configured routes) attached to an IGP node, which is learned via routing protocol packets (e.g. LSAs, LSPs), can inherit the cost of the IGP nodes; [0054]: nodes in communication system are provisioned as an autonomous system, which defines a distinct routing domain).
Claim 10 (similarly claim 21). Patel shows the apparatus of claim 9, wherein the processor is configured to  	recompute the forwarding instructions in response to at least one of addition of a leaf node, removal of a leaf node, and addition of a new provider tunnel type ([0067]: a backup SPT that has the primary ORR root as a leaf node may be desirable because, if the primary ORR root fails, the backup SPT does not need to be recomputed and can immediately become the new primary SPT; [0147]).
Claim 11 (similarly claim 22). Patel shows the apparatus of claim 1, wherein the transceiver is configured to  	monitor subsets of messages exchanged between the route reflector and the nodes via the second sessions ([0118]: spanning trees can include subsets of the topology of an autonomous system).
Claim 12 (similarly claim 23). Patel shows the apparatus of claim 11, wherein the processor is configured to 	negotiate a set of address families with the route reflector ([0032]: the connected peer nodes can speak BGP to exchange update messages containing routing information), and wherein the transceiver is configured to monitor a subset of the messages associated with the set of address families ([0032]: IP addresses taken from an IPv4 or IPv6 pool can be divided into two parts including a network section and a host section wherein the network section identifies a set of destinations and is referred to as a prefix).
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Savolainen, US 11,089,533 B2: a method comprising causing transmission, from one of a plurality of nodes in a mesh network to a joining node, of an advertisement message comprising first connection characteristics data for the joining node and performance metrics of the plurality of nodes of said mesh network, wherein the first connection characteristics data comprise a connection oriented channel credit value and the performance metrics comprise power data and one or more of a distance to a mesh root or device configuration information; receiving, at one of the plurality of nodes of said mesh network, from the joining node, a first connection opening indication, wherein the first connection opening indication is based on a first node of the plurality of nodes satisfying the first connection characteristics data, wherein the first connection opening indication is further based on the first connection characteristics data and performance metrics of the plurality of nodes; causing establishment of a connection between the joining node and the first node; determining second connection characteristics for the joining node in response to establishing the connection between the joining node and the first node; causing transmission, from one of the plurality of nodes, to the joining node, of a second advertisement message comprising second connection characteristics data; and in an instance in which one of the plurality of nodes receives a second connection opening indication from the joining node, the second connection opening indication being based on a second node of the plurality of nodes satisfying the second connection characteristics, causing establishment of a connection between the joining node and the second node and disestablishment of the connection between the joining node and the first node.

	2. Aggarwal et al, US 8,571,029 B1: techniques for providing multicast communication in a seamless MPLS architecture, in which thousands of PE routers within different routing areas of the same AS require P2MP connectivity to receive multicast communication wherein after establishing intra-area LSPs based on the received BGP Leaf auto-discovery routes, the root node, ingress ABRs, and egress ABRs act as route reflectors and re-advertise BGP PMSI auto-discovery routes with the same NLRI encoding of the received Leaf auto-discovery routes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        1st December 2022